—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Carter, J.), entered November 21, 2000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
While exercising at the defendant’s gymnasium, the plaintiff was injured when he went to adjust the weights on a piece of exercise equipment and an improperly-placed bar suspended from the top of the machine fell on his head.
In premises liability cases alleging an injury caused by a defective condition, the plaintiff must show that the landowner either created the defective condition, or had actual or constructive notice of the defective condition for such a period of time that, in the exercise of reasonable care, it should have cor*488rected it (see, Hollinger v Chestnut Ridge Racquet Corp., 227 AD2d 380). There was no evidence that the defendant improperly placed the bar on the equipment, or had actual or constructive notice that this bar had been improperly placed on the equipment by another member. After the defendant established its prima facie entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact. Therefore, the defendant’s motion for summary judgment should have been granted. O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.